DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Method 1, corresponding to claims 1-6.
Species B: Method 3, corresponding to claims 7-10.

The species are independent or distinct because:
Species A: the method of species A, as discussed in the disclosure as method 1, requires forming the oxide semiconductor layer and then performing a heat treatment on the oxide semiconductor in the presence of hydrogen gas to increase hydrogen content in the oxide semiconductor layer.
Species B: the method of species B, as discussed in the disclosure as method 3, requires forming the oxide semiconductor layer, forming a hydrogen containing insulating layer over the entire exposed surface of the oxide semiconductor layer and performing a heat treatment to increase hydrogen content in the oxide semiconductor layer.

Furthermore, each of the identified methods of species A or B has the following subspecies of the device made. A complete response will require a choice of the distinct method and a choice of the distinct device made by the method.
Subspecies I: Embodiment 1, corresponding to claims 7-10.
Subspecies II: Embodiment 2, corresponding to claim 5.
Subspecies III: Embodiment 3, corresponding to claim 6.
The species are independent or distinct because:
Subspecies I: the function of the oxide semiconductor layer in embodiment 1, as identified in the disclosure, is a wiring or electrode.
Subspecies II: the function of the oxide semiconductor layer in embodiment 2, as identified in the disclosure, is a resistor.
Subspecies III: the function of the oxide semiconductor layer in embodiment 3, as identified in the disclosure, is a capacitor.

In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears generic to both species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812